TO BE PUBLISHED




                 Supreme Court of Kentucky
                                 2021-SC-0517-KB


KENTUCKY BAR ASSOCIATION                                                   MOVANT



V.                             IN SUPREME COURT



THOMAS DUANE JUANSO                                                  RESPONDENT



                                      ORDER


      Following this Court’s issuance of a notice of review pursuant to SCR1

3.370(8), and a review of the parties’ briefs filed in support of their respective

positions, this Court has elected not to adopt the recommendation of the Board

of Governors resolving the disciplinary proceeding against Thomas Duane

Juanso. We have previously addressed the factual basis of this matter in an

opinion and order. Ky. Bar Ass’n v. Juanso, 626 S.W.3d 540 (Ky. 2021).

Rather than imposing on Juanso a 90-day suspension from the practice of law,

as recommended by the Board, we believe under the facts of this case, a 180-

day suspension is more fitting. In addition, Juanso is ordered to return

Blanchard’s ﬁle and retainer; attend and successfully complete the Ethics and



      1   Kentucky Rules of the Supreme Court.
Professionalism Enhancement Program; and pay all costs associated with this

action, in the amount of $464.09, as required by SCR 3.450.

     All sitting. Minton, C.J.; Conley, Hughes, Nickell, and VanMeter, JJ.,

concur. Keller and Lambert, JJ., dissent and would have accepted the

recommendation of the Board of Governors.

     ENTERED: March 24, 2022



                                      _______________________________________
                                      CHIEF JUSTICE